DETAILED ACTION

Application Status
	Claims 1-8 and 11-16 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 23 November 2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the recitation of a damper “made of styerinc thermoplastic” makes claim 1 allowable over Bedeau (US 20160089946 A1) and Lepine (US 20170261032 A1). Though neither Bedeau nor Lepine disclose styrenic thermoplastic as a material choice for a damper, the amendment does not suffice to define over the prior art because the limitation added by the amendment is merely the selection of a known material based on its suitability for its intended purpose as will be discussed below (see MPEP 2144.07). Additionally, a new rejection of claim 1 is made in view of Nomura (JP 2006008859 A). The arguments concerning claim 12 are not persuasive because the amendment to claim 12 does not introduce features or limitations not found in the prior art of record. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion [of the lower support surface], at a first point of contact with the balls… [and] the second portion, at a second point of contact with the balls” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings do not show all of the features recited in claim 15 because, as illustrated in Figure 1, the lower support surface (53) of the damping element (50) is not in contact with the balls (43) and there are no other figures to show the features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites, “the first portion, at a first point of contact with the balls, slopes toward the plane in a radially inward direction and the second portion, at a second point of contact with the balls, slopes toward the plane in the radially inward direction”. However, as illustrated in Figure 1, no portion of the damping element is in contact with the balls. Written support for the limitation was not found in the specification. It appears the applicant may have intended to recite, “the first portion, at a first point of contact with the spring” and “the second portion, at a second point of contact with the spring”. For the purpose of compact prosecution, the clam will be examined as if “contact with the balls” were replaced with “contact with the spring”. Similarly, it appears that in claim 14, the applicant may have intended to recite, “a diameter of the spring” rather than “a diameter of the balls”. Claim 14 will be examined as presented by the applicant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedeau (US 20160089946 A1) in view of Nomura (JP 2006008859 A).
With respect to claims 1-4, Bedeau discloses: a suspension thrust bearing device (10, Fig. 1), for use with a suspension spring in an automotive suspension strut of a vehicle (see abstract), comprising: a bearing (23) having an upper annular bearing member (40) and a lower annular bearing member (30) configured for relative rotation, the lower annular bearing member comprising a radial body (50), and a damper (70) having a damper radial portion (75, Fig. 2) and overmolded to a lower side of the radial body (see paragraph [0027]), the damper radial portion having a lower support surface (72) configured to axially support an end coil of the suspension spring, wherein the damper radial portion has an axial thickness of 2 to 10 mm, specifically 8 mm (see paragraph [0010]). 
Bedeau does not explicitly disclose that the damper material has a hardness of 50 to 85 Shore or that the damper radial portion is made of styrenic thermoplastic (TPS). 
Nomura discloses a damping material suitable for use as a shock absorbing material in automobiles (see paragraph [0033]) comprising a styrene thermoplastic (see paragraph [0009]).

Regarding the material hardness limitation, a person having ordinary skill in the art would have found it obvious to modify Bedeau by selecting a material having a shore hardness within the claimed range because such a modification is merely, “The selection of a known material based on its suitability for its intended use” (see MPEP 2144.04). Such a person would have been motivated to select materials with a specific Shore hardness to adjust the damping characteristics of the damper. Similarly a person of ordinary skill in the art also would have found it obvious to modify Bedeau to have the damper radial portion made of styrenic thermoplastic in the absence of the teaching of Nomura. 
With respect to claim 5, Bedeau discloses: the upper annular bearing member (40, Fig. 1) includes a first raceway (22) and the lower annular bearing member (30) comprises a second raceway (21). 
With respect to claim 6, Bedeau discloses: the bearing (23, Fig. 1) is a rolling bearing (see “rolling elements 23”, paragraph [0039]) wherein the first and second raceways (21/22) define an annular rolling chamber (not numbered, space between 21 and 22) between them, and wherein at least one row of rolling elements is disposed within the rolling chamber. 
With respect to claim 7, Bedeau discloses: the lower annular bearing member comprises an axial hub (51, Fig. 1) that extends axially downwardly from an inner side of the radial body (50).
With respect to claim 8, Bedeau discloses: the damper (70, Fig. 1) comprises a damper axial portion (74, Fig. 2) that extends axially downwardly from the inner side of the damper radial portion (75, Fig. 2), the damper axial portion being fixed to an outer surface of the axial hub (51). 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedeau (US 20160089946 A1).
With respect to claim 12, Bedeau discloses: A suspension thrust bearing device (10, Fig. 1), for use with a suspension spring in an automotive suspension strut of a vehicle (see abstract), comprising: a bearing (23) having an upper annular bearing member (40) and a lower annular bearing member (30) and a plurality of balls (23) between the upper annular bearing member and the lower annular bearing member, the balls supporting the upper annular bearing member for rotation relative to the lower annular bearing member, the lower annular bearing member comprising a radial body (50) and an axial hub (51) extending axially from the radial body, and a damper (70) having a damper radial portion (75) overmolded to a lower side of the radial body (see paragraph [0027]) and a damper axial portion (74) overmolded to the axial hub, the damper radial portion having a lower support surface (72) configured to axially support an end coil of the suspension spring (3), wherein the damper comprises a thermoplastic elastomer (see paragraph [0041]) having an axial thickness of 5 to 10 mm (see paragraph [0010]), wherein a first portion (left side of cross section of 70) of the lower support surface is diametrically opposed to a second portion (right side of cross section of 70) of the lower support surface, and wherein the first portion is located entirely on a first side of a plane (left side of the plane) perpendicular to the axis of rotation and the second portion is located entirely on a second side (right side) of the plane. 
Bedeau does not explicitly disclose that the thermoplastic elastomer has a material hardness within the range of 50 to 85 Shore A.
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bedeau (US 20160089946 A1) as applied to claim 12 above in view of Lepine (US 20170261032 A1).
With respect to claim 13, Bedeau discloses all of the features as set forth above but is silent in teaching: the thermoplastic elastomer comprises: thermoplastic polyurethane, styrenic thermoplastic, melt processible elastomer or elastomer cellular foam. 
Lepine discloses a similar suspension thrust bearing device (1, Fig. 1) having a damper (8) comprising: rubber, thermoplastic elastomer, in particular thermoplastic polyurethane, melt processible elastomer or elastomer cellular foam (see paragraph [0064]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Bedeau in view of Lepine to have the damper disclosed by Bedeau formed from any of the materials disclosed by Lepine because such a modification would merely be, “the selection of a known material based on its suitability for its intended use” (see MPEP 2144.07).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedeau (US 20160089946 A1) as applied to claim 12 above in view of Itsuji (US 20160052358 A1).
With respect to claim 14, Bedeau discloses all of the features as set forth above but is silent in teaching: the first portion is axially offset from the second portion by a distance greater than a diameter of the balls. 
Itsuji discloses a similar thrust bearing device comprising a damper (18, Fig. 1) having a lower support surface (lower surface of 18) wherein the lower support surface has a first portion (left side of 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Bedeau in view of Itsuji to have the first portion and second portion offset axially to arrive at the claimed invention and in order to allow the spring to stay seated within the damper as it coils upwards to prevent contaminants between the spring and spring seat from corroding the spring (see Itsuji; paragraph [0020]).
With respect to claim 15, Bedeau in view of Itsuji as modified above discloses: the device according to claim 12, wherein the first portion (Itsuji; 18 (left side), Fig. 1)), at a first point of contact with the spring (14b), slopes toward the plane in a radially inward direction and the second portion (18 (right side)), at a second point of contact with the spring, slopes toward the plane in the radially inward direction. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bedeau (US 20160089946 A1) in view of Itsuji (US 20160052358 A1) as applied to claim 14 and in further view of Nomura (JP 2006008859 A)
With respect to claim 16, Bedeau in view of Itsuji discloses all of the features as set forth above but is silent in teaching: the thermoplastic elastomer comprises styrenic thermoplastic. 
Nomura discloses a damping material suitable for use as a shock absorbing material in automobiles (see paragraph [0033]) comprising a styrene thermoplastic (see paragraph [0009]).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614